DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	Claims 1, 12, 13, and 20 are amended.
	No claims are added or cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “the cited portions of Bequet do not teach or suggest that the “job flow” is defined in the “configuration file” of Bequet, since the purpose of the “configuration file” in Bequet is to assist in adding a node to the network,” (remarks, page 2).
Examiner disagrees, and notes that applicant has failed to argue claimed limitations. Applicant’s claim does not recite “job flow,” so arguing that Bequet does not teach it is irrelevant.
Applicant argues that the cited art does not teach claim 1 as amended, (remarks, pages 2 – 3).
Examiner disagrees. Applicant has failed to show how Examiner’s citation to Agrawal paragraph [0245] does not teach the use of columns.

Examiner disagrees. Agrawal paragraph [0056] teaches characteristics inside a schems.
Accordingly, examiner relies on her previous ground of rejection and this Office Action is Final.

Allowable Subject Matter
Claims 4, 6 – 12, 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 3, 5, 13 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bequet (U.S. Patent 9,684,543) in view of Agrawal (U.S. Patent Publication 20120016901).


retrieving a first configuration file, the first configuration file comprising a plurality of different data transformation tasks, each of the tasks denoted using a task identifier that identifies a particular task to apply to a set of input data and associated with task – specific criteria for execution of the particular task (see column 35, line 47 – column 36, line 3, where a configuration file is established, also see column 18, line 52 – column 20, line 27, where a task identifier is used to identify tasks to be applied to a set of data or a flow of data, where flow definitions are stored in a configuration file in a data structure).
Agrawal teaches: a schema definition for a dataset, wherein the schema definition defines at least one characteristic of a plurality of columns (see paragraph [0245], where a schema may be defined using columns, see paragraph [0056], for characteristics within a schema); receiving an input file that includes an input dataset (see paragraph [0245], where input may be various types);
in response to receiving the input file, based on reading the at least one configuration file, applying the plurality of different data transformation tasks to the input dataset to generate an output dataset that is formatted differently from the input dataset, wherein the output dataset is formatted differently from the input dataset, wherein the output dataset is formatted according to the task – specific criteria to conform with the at least one characteristic of the plurality of columns as defined by the schema definition 

With respect to claim 2, Agrawal teaches: wherein the output dataset is a file in a comma separated value (CSV) format (see paragraph [0259], where CSV are used).
With respect to claims 3 and 14, Agrawal teaches: applying a search-and-replace regular expression, specified in at least one configuration file, to each line of the input dataset (see paragraph [ 0233], where find and replace are used).

	With respect to claims 5 and 16, Agrawal teaches: wherein the input dataset is an extensible markup language (XML) file and wherein using at least one configuration file to apply the particular task to the input dataset comprises mapping the tagged fields of the XML file to the output dataset (see paragraph [0259], where XML is used).

Conclusion/Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.